DETAILED ACTION
This office action is in response to the amendment filed on 03/09/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2019 and 05/21/2019 was filed has being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. **092 (reference see table below.
Claim 1 of the application
Claim 1 of App. 16/418062
Method for locating phase faults in a microgrid in off-grid mode comprising: obtaining 
Computer implemented method for locating phase faults in a microgrid in off-grid mode comprising: defining  a surveillance area 
.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 1, 4, 9 and 12 are objected to because of the following informalities:  Claim 1 line 11 and last line and should be and. 
Claim and line
Recitation
Should be,
C1 and C9 line 1 and C1 line11
“Method” and “a voltage dip” 
“A method” “the voltage dip”
C1 last line
“one busbar”
“one busbar of the at least two busbars”
C2, lines 3, 6 and 8
“on current magnitude data”
the phase current direction
a maximum current
on the current magnitude data
a phase current direction
the maximum current
C3 line 4 -7
“for this feeder” and “if current direction of the feeder having 
the current direction of the one the maximum current is in a busbar direction, performing feeder analysis for a second feeder of the at least two feeders having the maximum current.”


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oudalov et al. US 2011/0282507 in view of Premerlani et al. US 2008/0158750.
	Regarding Claim 1,  Oudalov  teaches (Figures 6-12) a method for locating phase faults in a microgrid (Fig. 6) in off-grid mode (islanded mode/Offline) comprising: obtaining a grid topology (par. 182) of the microgrid having at least two busbars (LV and at SWB1-SWB6) to monitor; determining circuit breaker position data of all circuit breakers of the grid topology (par. 197); acquiring measurement data, the data comprising current magnitude and voltage magnitude (Fig. 9); monitoring the at least two busbars for a voltage dip in one of phase-to-phase or phase-to-neutral voltages (par. 109 &172); and on detecting a voltage dip: determining a defect phase having a minimum phase-to-neutral voltage value (See par. 200; 3-phase, phase-to-ground, etc) from a plurality of phases (See fig. 12 and par. 200); and for the determined defect phase (the one that has the fault F1-F4), performing busbar analysis for at least one busbar and protect the microgrid in the off-grid mode. (For Example: Paragraphs 163-168, 178-185 and 190-202)
	Oudalov does not teach performing busbar analysis for at least one busbar from the at least two busbars to locate a phase fault on the defect phase.
	Premerlani teaches (Figures 18-19 and 21) performing busbar analysis for at least one busbar (Fig. 18) from the at least two busbars (Fig. 21) to locate a phase fault on the defect phase. (For Example: Par. 92, 141, 193-194)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Oudalov to include or performing busbar analysis for at least one busbar from the at least two busbars to locate a phase fault on the defect phase, as taught by Premerlani, to achieve fast fault location and isolation effectively protect the security and stability of the grid.
	Regarding Claim 5, Oudalov teaches (Figures 6-11) wherein the method is a computer implemented method. (For Example: Paragraphs 83, 91, 14, 125, 160 and 205)
	Regarding Claim 6,  Oudalov  teaches (Figures 6-11) a computer program product, comprising a computer program with instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to claim 1. (For Example: Paragraphs 83, 91, 14, 125, 160 and 205)

	Regarding Claim 7,  Oudalov  teaches (Figures 6-11) a computer readable medium having stored thereon computer executable code for execution by computer processors controlling a microgrid (Fig. 6), wherein execution of the instructions of the executable code causes the computer processors to execute the computer-implemented method of claim 1 on the microgrid. (For Example: Paragraphs 83, 91, 14, 125, 160 and 205)
	Regarding Claim 8,  Oudalov  teaches (Figures 6-11) a microgrid central controller, comprising: communication means for collecting measurement data from measurement devices and exchanging control data with control devices (Fig. 8); at least one computer processor for executing instructions; and a computer program product, comprising a computer program with instructions which, when executed on the at least one processor, cause the at least one computer processor to carry out the method according to claim 1. (For Example: Paragraphs 83, 91, 14, 125, 160 and 205)

	Regarding Claim 11,  Oudalov  teaches (Figures 6-11) wherein each of the circuit breakers includes a phase directional element for determining a phase direction of current or obtaining measurements to determine a phase direction of current. (For Example: Paragraphs 83, 91, 14, 125, 160 and 205)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oudalov et al. US 2011/0282507 in view of Premerlani et al. US 2008/0158750 and further in view of Yin et al. (Strategy Research of Low Voltage Photovoltaic Microgrid Protection).
	Regarding Claim 2,  Oudalov  teaches (Figures 6-11) a method. (For Example: Paragraphs 163-168, 178-185 and 190-202)
	Oudalov does not teach wherein performing busbar analysis comprises: determining, based on current magnitude data, at least two feeders having a maximum phase current for the defect phase having the minimum phase-to-neutral voltage and determining, based on phase directional data, the phase current direction of the at least two feeders having a maximum current; and if the current direction for both the at least 
	Yin teaches (Figures 1 and 3-6) wherein performing busbar analysis comprises: determining, based on current magnitude data, at least two feeders (Fig. 4) having a maximum phase current  (See V num. 1 and 2) for the defect phase having the minimum phase-to-neutral voltage (f1) and determining, based on phase directional data, the phase current direction of the at least two feeders having the maximum current (See IV A); and if the current direction for both the at least two feeders having the maximum current is in the busbar direction, generating a signal for tripping all circuit breakers associated with feeders of the busbar under analysis (See IV B num. 1). (For Example: Parts IV-V)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Oudalov to include wherein performing busbar analysis comprises: determining, based on current magnitude data, at least two feeders having a maximum phase current for the defect phase having the minimum phase-to-neutral voltage and determining, based on phase directional data, the phase current direction of the at least two feeders having a maximum current; and if the current direction for both the at least two feeders having the maximum current is in the busbar direction, generating a signal for tripping all circuit breakers associated with feeders of the busbar under analysis, as taught by Yin, to achieve fast fault location and isolation effectively protect the security and stability of low voltage PV microgrid. 
	Regarding Claim 3,  Oudalov  teaches (Figures 6-11) the method. (For Example: Paragraphs 163-168, 178-185 and 190-202)

	Yin teaches (Figures 1 and 3-6) wherein performing busbar analysis comprises: if the current direction of one feeder having a highest maximum current of the at least two feeders is in a feeder direction, performing feeder analysis for the one feeder (See IV B num. 2); or if the current direction of the one feeder having the highest maximum current of the at least two feeders having the maximum current is in a busbar direction, performing feeder analysis for a second feeder of the at least two feeders having the maximum current (For Example: Parts IV-V)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Oudalov to include wherein performing busbar analysis comprises: if the current direction of one feeder having a highest maximum current of the at least two feeders is in a feeder direction, performing feeder analysis for the one feeder; or if the current direction of the one feeder having the highest maximum current of the at least two feeders having the maximum current is in a busbar direction, performing feeder analysis for a second feeder of the at least two feeders having the maximum current, as taught by Yin, to achieve fast fault location and isolation effectively protect the security and stability of low voltage PV microgrid. 
	Regarding Claim 4,  Oudalov  teaches (Figures 6-11) wherein performing feeder analysis comprises: if the feeder under analysis is not between two generators, tripping a circuit breaker corresponding to that feeder with a predetermined time delay (Case F4). (For Example: Paragraphs 163-168, 178-185 and 190-202)
	Oudalov does not teach or if the feeder under analysis is between two generators (See fig. 1, PV), determining a current direction of a second directional phase element on an opposite end of the feeder, and then: if the current phase direction of the second measurement device is towards the feeder, tripping both circuit breakers associated with the first and second phase directional element (See IV B num. 3); or if the current direction of the second phase directional element is towards a downstream busbar, locating the fault by performing busbar analysis for that downstream busbar.
	Yin teaches (Figures 1 and 3-6) or if the feeder under analysis is between two generators (See fig. 1, PV), determining a current direction of a second directional phase element on an opposite end of the feeder, and then: if the current phase direction of the second measurement device is towards the feeder, tripping both circuit breakers associated with the first and second phase directional element (See IV B num. 3); or if the current direction of the second phase directional element is towards a downstream busbar, locating the fault by performing busbar analysis for that downstream busbar (See IV C). (For Example: Parts IV-V)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Oudalov to include or if the feeder under analysis is between two generators, determining a current direction of a second directional phase element on an opposite end of the feeder, and then: if the . 
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oudalov et al. US 2011/0282507 in view of Premerlani et al. US 2008/0158750 and further in view of Donolo et al. US 2010/0002348.
	Regarding Claim 10,  Oudalov  teaches (Figures 6-11) a method.
	Oudalov does not teach wherein, for the determined defect phase, the busbar analysis is performed consecutively, starting from one busbar of the at least two busbars proceeding to a next busbar of the at least two busbars until the phase fault is located on the defect phase.
	Donolo teaches (Figures 1-5) wherein, for the determined defect phase, the busbar analysis is performed consecutively (Fig. 2b-2c), starting from one busbar of the at least two busbars proceeding to a next busbar of the at least two busbars until the phase fault is located on the defect phase (with the alarm). (For Example: Par. 40-82 and 101-110)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Oudalov to include wherein, for the determined defect phase, the busbar analysis is performed consecutively, starting from one busbar of the at least two busbars proceeding to a next busbar of the .
	
Allowable Subject Matter
Claim 9 is allowed.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 9; prior art of record fails to disclose either by itself or in combination:  “…in a microgrid in an off-grid mode comprising: on detecting a voltage dip, determining a defect phase having a minimum phase-to- neutral voltage value from a plurality of phases; for the determined defect phase, performing busbar analysis to locate a phase fault on the defect phase and protect the microgrid in the off-grid mode, the bus bar analysis comprising: determining, based on phase directional data, a phase current direction of at least two feeders of a busbar, the feeders having a maximum phase current for the defect phase having the minimum phase-to-neutral voltage… AND THEN IF the current phase direction of the second measurement device is in the feeder direction, tripping both associated circuit breakers of the first and second measurement device; IF the current phase direction of the second measurement device is to the busbar, locating fault by busbar phase directional analysis for a downstream busbar.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838